Title: To George Washington from James Duane, 10 March 1794
From: Duane, James
To: Washington, George


          
            Sir
            New York 10th March 1794.
          
          I reflect with the utmost sensibility on the frequent instances I have experienced of
            your attention and benevolence, and particularly in the manner in which you was pleased
            to confer on me the office of Judge of this district. It manifested a mark of your
            esteem which I shall always prize as a distinguished honor.
          The disorder which I contracted by a sedentary habit, the effect of close application
            to business, is obstinately fixed in my stomach, and I have reason to believe that, if
            at all, it can only be mitigated by a relaxation from sollicitude and by regular
            exercise. I therefore propose to retire to my paternal estate where two of my children
            are already established, and which is too remote, if my health should
            be reinstated, to admit of the execution of any employment connected with even a
            periodical residence in this city.
          Upon these considerations, Sir, I most respectfully entreat your permission to resign
            my office, and shall deem myself happy if it meets your approbation which to me is of
            inestimable value.
          The appointment of a successor not later than the middle of April when the season will
            probably Favor my embarkation would be most convenient, and as soon as your pleasure is
            intimated I shall forward my commission or a more formal surrender if necessary.
          Permit me to add that however I may be disposed of, it will always be my fervent prayer
            that you may long continue to preside over our country, in health tranquillity and
            glory, supported by what you now so justly and eminently enjoy, the confidence
            attachment and affections of a grateful people. I have the honor to be with the most
            perfect attachment esteem & respect Sir your most obliged most faithful and most
            obedient servant
          
            Jas Duane
          
        